DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species XII, FIG. 11, and claims 14-15 in the reply filed on 10/17/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claim 14 depends on claim 1, and claim 1 does not read on the elected species. Therefore, claim 14 is withdrawn. Claim 15 is examined. Claims 1-14, and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species, there being no allowable generic or linking claim. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/400066, filed on 01/06/2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/01/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement filed 11/12/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
In this case, English Abstract Machin Translation for DE 102016010901 is not legible.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “one part of an inside face of the outer peripheral iron-core unit is partially parallel to a side face of the iron core” as recited in claim 15 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 15, it’s not clear what’s intended by “one part of an inside face of the outer peripheral iron-core unit is partially parallel to a side face of the iron core” as recited in lines 16-18. It’s not clear what portion of the outer peripheral iron-core unit is considered to be parallel with what portion of the iron core. Applicant should also clarify what’s intended by “each of the coils is arranged in a space formed between the one part of the inside face of the outer peripheral iron-core unit and the side face of the iron core” of lines 19-22. It appears the coils in the present invention are between the inside face of the outer periphery iron core and the tips of the iron-cores.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Goodrich et al. (U.S. PG. Pub. No. 2013/0187741 A1) in view of Xu et al. (U.S.PG. Pub. 2012/0106210 A1).
With respect to claim 15, best understood in view of 35 USC 112(b) rejection, Goodrich et al., hereinafter referred to as “Goodrich,” teaches a three-phase reactor (annotated FIG. 2) comprising: 
an outer peripheral iron core 12 including at least three outer peripheral iron-core units 71-73; and 
at least three iron-core coils (cores 16 and coils 26) that are arranged inside of the outer peripheral iron core, 
wherein each of the at least three iron-core coils comprise iron cores 16 that come in contact or are integral with each of the outer peripheral iron-core units and coils 26 wound around the iron cores; 
wherein one part of an inside face of the outer peripheral iron-core unit is partially parallel to a side face of the iron core (inner surface of core 12 is parallel with outer surface of center portion 14); 
wherein each of the coils is arranged in a space formed between the one part of the inside face of the outer peripheral iron-core unit and the side face of the iron core (paras. [0016]-[0017]). 

    PNG
    media_image1.png
    603
    455
    media_image1.png
    Greyscale

Goodrich does not expressly teach
gaps that can magnetically connect one iron-core coil of the at least three iron-core coils and an iron-core coil adjacent to the one iron-core coil to each other are formed between the one iron-core coil of the at least three iron-core coils and the iron-core coil adjacent to the one iron-core coil; 
wherein a gap length of the gap between the one iron core and the adjacent iron core is shorter than a width of the space.
Best understood in view of 35 USC 112(b) rejection, Xu et al., hereinafter referred to as “Xu,” teaches a three-phase reactor 10 (FIG. 1A) comprising:
gaps AGA-AGC that can magnetically connect one iron-core BPCA-BPCC of the at least three iron-core and an iron-core BPCB adjacent to the one iron-core coil to each other are formed between the one iron-core coil of the at least three iron-core coils and the iron-core coil adjacent to the one iron-core coil; 
wherein a gap length of the gap between the one iron core and the adjacent iron core is shorter than a width of the space r (paras. [0025]-[0026] and [0029]). 

    PNG
    media_image2.png
    341
    454
    media_image2.png
    Greyscale
 
The combination of the gaps structure of Xu to the three-phase reactor of Goodrich would result in “gaps that can magnetically connect one iron-core coil of the at least three iron-core coils and an iron-core coil adjacent to the one iron-core coil to each other are formed between the one iron-core coil of the at least three iron-core coils and the iron-core coil adjacent to the one iron-core coil” as claimed. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the gaps as taught by Xu to the three-phase reactor of Goodrich to provide the required magnetic saturation characteristics.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANG TIN BIK LIAN/             Primary Examiner, Art Unit 2837